Citation Nr: 1438334	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) as a member of the senior Reserve Officers Training Corps (ROTC) from June 3, 2008 to July 5, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The case was previously remanded by the Board in January 2014.  

In his July 2010 substantive appeal, the appellant indicated that he wished to have a Central Office hearing.  In correspondence received by VA in September 2010, the appellant withdrew his hearing request.  He has not requested that it be rescheduled.  

The appellant has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed the electronic records in rendering this decision.  


FINDING OF FACT

The appellant's ulcerative colitis was not first manifest during ACDUTRA, and the disability has not otherwise been shown to be etiologically related to service or in-service exposure to asbestos.


CONCLUSION OF LAW

Ulcerative colitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the appellant is expected to provide; and (4) request that the appellant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the appellant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The appellant was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  This letter also explained to the appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to him by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the appellant has submitted arguments that have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit him.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the appellant was most recently provided a VA examination in March 2014.  The examiner considered the appellant's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the appellant's ulcerative colitis was not due to or aggravated by an event, disease, or injury incurred during active service-including exposure to asbestos.  Therefore, as the opinion was based on review of the claims file, including the appellant's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the appellant's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the appellant's claim.

Given the March 2014 VA examination and report, and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The appellant contends that he incurred the disability on appeal as a result of in-service incidents or exposures during his ACDUTRA, his active duty service, or his INACDUTRA.  Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The appellant also contends that his ulcerative colitis is related to asbestos exposure during his period of ACDUTRA.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the appellant was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the appellant was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

In adjudicating these claims, the Board must assess the competency and credibility of the appellant.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The appellant contends that his currently diagnosed ulcerative colitis is due to asbestos exposure in the WWII barracks while in Fort Lewis, Washington, during his ACDUTRA.  Alternatively, he contends that it is due to salmonella poisoning from recalled MRE shakes served while on ACDUTRA.  He was attending a Leadership, Development, and Assessment Course (LDAC) as part of his ROTC program when in Fort Lewis.  

A review of the appellant's service treatment records dated during his ACDUTRA period shows no gastrointestinal complaints or diagnoses.  He was not treated for salmonella poisoning, nor did he report any gastrointestinal distress.  

The appellant sought emergent care in September 2008 for rectal bleeding.  Two weeks prior he was on a bicycle and was hit by a car, and since that time, he noticed bloody stools.  He denied any abdominal trauma at the time of his injury, and denied any rectal bleeding in the past.  He denied any other systemic or gastrointestinal complaints.  In a diagnostic report following a stool sample, there was no evidence of salmonella, shigella, campylobacter, or E. coli.  He was diagnosed as having lower GI bleed, uncertain etiology, and recent minor trauma, likely coincidental.  Following a biopsy of the descending colon that month, his results were consistent with chronic ulcerative colitis of the descending colon.  At the time of the sigmoidoscopy, he reported that in the last few weeks his stools were more frequent and associated with abdominal cramps.  

In a November 2008 letter, the appellant's treating physician indicated that the appellant had ulcerative colitis in September 2008, but at the time of this letter, his GI disease was in "complete remission."  He was discharged from ROTC based upon his medical condition of having ulcerative colitis.  

In an August 2009 letter from the appellant's physician, he noted the appellant's reports of severe constipation while in training camp in June 2008.  The appellant advised that this constipation episode ended with dark stools followed by chronic diarrhea.  The physician indicated that the appellant's September 2008 accident was not the cause of his abdominal complaints, and the "chronological development of the symptoms indicates that the illness first developed during the training camp when he was in ROTC training."  The physician did not provide a rationale for this opinion.  

In May 2010, the appellant was again treated for ulcerative colitis.  These records, however, did not include any opinion with respect to its etiology or possible relationship to service.  In fact, the appellant did not report that he thought his symptoms may have been due to his ACDUTRA.

In October 2011, the appellant underwent a VA examination, during which he was diagnosed as having ulcerative colitis.  The appellant reported having diarrhea while in ROTC training and this followed a change in his diet due to eating MRE's in the field.  After the training, the appellant reported an improvement in symptoms, and then they began to worsen with diarrhea and rectal bleeding.  Following review of the claims file, and interview and examination of the appellant, the examiner found that the appellant's ulcerative colitis was less likely than not related to his military service.  In reaching this conclusion, the examiner pointed to the appellant's lack of report of any gastrointestinal symptoms in service, the September 2008 treatment note wherein the appellant reported looser and more frequent stools in the past few weeks.  The examiner indicated that although the ulcerative colitis must have been present before the pathological diagnosis in September 2008, there was no possible way to state exactly when the disease began without resort to speculation.  The examiner noted, however, that "the medical evidence clearly indicates that the symptoms did not begin until a few weeks before the diagnosis.  Since [the appellant] left active duty more than 2 months before the diagnosis of UC, and there is no medical evidence to indicate that the symptoms began while he was on active duty, it is less likely than not that the condition was incurred while the patient was on active duty."

The examiner further stated in a separate document dated in October 2011, that ulcerative colitis (UC) is an inflammatory bowel disease (IBD) is poorly understood.  "Proposed environmental risk factors that affect the development of IBD include lack of breastfeeding (3), viral infections (4), and several dietary factors (5).  However none of these risk factors have been established.  Asbestos exposure is not a risk factor for, and has not been associated with UC in the medical literature."  In other words, there is no way to determine the exact etiology of UC, but the risk factors (immune, genetic, and environmental) and probability of a person developing the disease is determine at a time in the distant past and not at the time of the onset of symptoms.  She noted that she could not determine whether the pathology of the disease had its onset in the 32 days of ACDUTRA without resort to speculation.  Based on the medical record and as described above, the examiner opined that the disease did not become active until after the appellant left ACDUTRA.  

She stated that "[t]aking all of these factors into consideration, it is as likely as not that the etiology of this [appellant's] UC involves genetic, immune and/or environmental factors which were in effect long before he entered active duty, and it is less likely than not that it is related to any in service exposure to asbestos or is otherwise related to service."  The examiner cited to relevant medical treatise evidence in reaching her conclusion.  

The AMC researched and found a 1988 technical report from the Army Corps of Engineers showing that many WWII-era buildings at Fort Lewis do contain asbestos.  Other research confirmed that ROTC participants used these wooden buildings during summer camps.  

In March 2014, the appellant was afforded another VA examination to determine the nature and etiology of his ulcerative colitis.  Following review of the claims file, and interview and examination of the appellant, the examiner opined that the appellant's ulcerative colitis is less likely than not related to his ACDUTRA, including exposure to asbestos.  The examiner provided the following opinion:

Ulcerative Colitis is an inflammatory bowel disease and the exact cause remains unknown.  Various [hypotheses] describe auto-immune, genetic, and microbial factors as possible causative agents.  Review of Up to Date medical literature does not indicate Asbestos as one of the possible etiologic agents.  Review of [the appellant's] STRs does not indicate any symptoms suggestive of ulcerative colitis in service.  Report from ER dated 9/15/08 indicates that the patient noticed rectal bleeding following a bicycle accident.  Dr. Lenzmier report dated 11/21/08 indicates that patient developed abdominal symptoms in 9/2008.

It is not possible to state exactly when the disease began.  Documented evidence in medical records indicates that the symptoms did not begin until 2 months following discharge.

Therefore, in my opinion, it is less likely than not that ulcerative colitis is related to any in service exposure to asbestos or is otherwise related to service.  Rationale is that there is no evidence in medical literature that Asbestos causes Ulcerative Colitis.  And, there is no documented evidence that [the appellant] had symptoms suggestive of ulcerative colitis in service.

In addition to the lay evidence presented, the appellant also submitted multiple articles regarding ulcerative colitis, including one showing a link between salmonella and short- and long-term risk of inflammatory bowel disease and one showing autoimmune responses associated with asbestos exposure.  

Initially, the Board notes that the appellant has a current diagnosis of ulcerative colitis.  Therefore, the crucial inquiry is whether this disability was caused by or otherwise related to his period of ACDUTRA, to include as due to asbestos exposure.  The Board concludes that the preponderance of the evidence indicates it is not.

Most importantly, the March 2014 VA examiner's report includes thorough opinions finding no link between the appellant's current ulcerative colitis and his military service.  The VA examiner provided a detailed rationale and is consistent with the evidence of record.  Additionally, in the March 2014 report, the examiner opined that there was insufficient evidence to show that the ulcerative colitis was caused or aggravated by exposure to asbestos. 

Given this rationale and the fact that the both the appellant's claims file and the reported relevant and accurate history were considered by the examiner, the Board finds the March 2014 opinion to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).  Additionally, the Board finds that the March 2014 opinion far outweighs the August 2009 private physician's opinion finding that his illness first developed in ROTC training camp.  Importantly, the March 2014 opinion included a detailed rationale following review of the entire claims file, and interview and examination of the appellant.  In contrast, the August 2009 physician did not provide any rationale for the opinion provided and did not review the claims file in conjunction with his opinion.  For these reasons, the Board finds the March 2014 is the most probative evidence regarding the etiology of the appellant's ulcerative colitis.  

Additionally, the service treatment records show no gastrointestinal complaints indicative of ulcerative colitis during this brief period in June 2008 to July 2008, nor did the appellant report any abdominal distress to treating professionals following his period of ACDUTRA.  Even assuming that the appellant was exposed to asbestos while in service, there is no competent or credible evidence showing a link between asbestos exposure his claimed ulcerative colitis. 

The Board appreciates the assertions made by the appellant that his current ulcerative was caused or aggravated by exposure to asbestos.  The Board finds, however, that the appellant is not competent to say that his ulcerative colitis was caused or aggravated by asbestos exposure.  Although gastrointestinal distress is a matter that can be observed and described by a lay person, a diagnosis of ulcerative colitis is not.  Moreover, some of his symptoms can be observed and described by a lay person, but diagnosing it as secondary to exposure to asbestos is beyond the competency of a lay person.  Finally, he lacks the specialized knowledge to connect a current diagnosis of ulcerative colitis to his service.  The former represents an observed cause and effect relationship, while the latter relies upon medical knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, a man is aware he is limping, but may not be able to identify the actual reason why.  

The Board appreciates the arguments set forth by the appellant, including the citation of treatise evidence and internet articles showing a possible link between asbestos exposure, salmonella, and ulcerative colitis.  First, the appellant was at no time shown to have had salmonella poisoning during his ACDUTRA.  As such, these articles have no relevance to whether his ulcerative colitis is related to the period of ACDUTRA.  

With regard to the treatise evidence that the appellant has offered, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the appellant submitted numerous articles and arguments regarding ulcerative colitis and that auto-immune diseases may be related to asbestos exposure.  These articles, however, do not specifically relate to the appellant's particular case.  These submissions do not analyze the relationship between the appellant's ulcerative colitis and his possible exposure to asbestos during his short period of ACDUTRA.  This evidence is generalized in nature; in other words, it considers none of the specific facts in the appellant's case.  As such, the Board places little weight on this submission, and the findings of the March 2014 examiner far outweigh the general assertions in the online articles and submissions from the appellant.

With that being said, the findings of the March 2014 examiner-finding no link between the appellant's currently diagnosed ulcerative colitis and an event, injury, or disease incurred during service, or due to asbestos exposure-is the most probative evidence of record.  Again, the March 2014 examiner provided a very detailed opinion after extensive review of the appellant's claims file, and physical examination of the appellant.  Thus, this examiner's opinion is given more probative value than the lay evidence presented by the appellant that has been found to lack either competence or credibility or the brief opinion from the August 2009 private physician. 

The Board is not concluding that the appellant was not exposed to asbestos during service, but without medical evidence of a disability due to that exposure, the claim must be denied.  Exposure to asbestos, in and of itself, is not considered a disability for VA purposes.

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the appellant's claimed ulcerative colitis in any way etiologically related to his short period of ACDUTRA-including exposure to asbestos.  Accordingly, the claim for service connection for this must be denied. VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for ulcerative colitis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


